Clifford F. Brown, J.,
dissenting. Today the majority takes another whack at insurers’ statutory obligation to offer underinsured motorist coverage with each application for automobile insurance coverage. I must dissent.
The parties agree that appellee Hoskins obtained an automobile insurance policy from appellant State Farm at some time prior to September 1, 1980. The parties have also agreed, for purposes of this appeal, that State Farm offered underinsured motorist coverage to Hoskins at the first policy renewal after September 1, 1980, as required by R.C. 3937.181(B), effective June 25, 1980, and that Hoskins rejected such coverage at that time. However, as the parties also agree, Hoskins’ insurance policy lapsed, and he had no coverage from February 13, 1981 to March 15, 1981, when, in response to Hoskins’ tender of payment, State Farm issued him a new policy with a new policy number.
Under then-effective R.C. 3937.181(B), as correctly quoted by the majority, if Hoskins was an “applicant for new * * * insurance” as to the policy issued by State Farm on March 15, 1981, then the clear terms of this statute required State Farm to affirmatively offer underinsured motorist coverage to Hoskins as to that new policy, and its failure to do so would result in coverage as a matter of law. See Abate v. Pioneer Mut. Cas. Co. (1970), 22 Ohio St. 2d 161 [51 O.O.2d 229].
The undisputed facts of this case compel the conclusion that Hoskins was such an applicant as to the March 1981 policy. The prior policy apparently did not provide any grace period during which a late payment could result in continuous coverage. Not only was the policy issued after a total lapse in coverage, but State Farm had absolutely no obligation to issue the policy simply because Hoskins had tendered such a late payment. The majority’s observation that no formal application was required by *92State Farm prior to issuance of the new policy is irrelevant. Rather, as the court of appeals below observed in its well-reasoned opinion, State Farm’s own operations superintendent, Gordon Carlson, admitted by affidavit that “since Mr. Hoskins’ payment was received after the deadline for continuous coverage, a new policy was issued for the policy period from March 15, 1981 * * *.” (Emphasis added.)
In my view, the only reasonable conclusion on those facts, under the applicable statutory language, is that Hoskins was clearly an “applicant” as to the policy State Farm issued in March 1981, because absolutely no policy was in effect at the time of the premium payment tendered by Hoskins, such that the March 1981 policy could reasonably be considered a “renewal” of earlier coverage.
Accordingly, I dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.